UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 29, 2011 PILGRIM'S PRIDE CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 1-9273 75-1285071 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 1770 Promontory Circle Greeley, CO 80634-9038 (Address of Principal Executive Offices) (ZIP Code) Registrant's telephone number, including area code: (970) 506-8000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item7.01 Regulation FD Disclosure Attached hereto as Exhibit 99.1 is an overview of Pilgrim’s Pride Corporation to be referenced in the conference call ofJuly 29, 2011. Exhibit Number Description Overview of Pilgrim’s Pride Corporation to be referenced in the conference call ofJuly 29, 2011. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PILGRIM’S PRIDE CORPORATION Date: July 29, 2011. By: /s/Fabio Sandri Fabio Sandri Principal FinancialOfficer Exhibit Index Exhibit Number Description Overview of Pilgrim’s Pride Corporation to be referenced in the conference call ofJuly 29, 2011.
